

115 HR 5307 IH: School Training, Equipment, and Protection Act of 2018
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5307IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Knight introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require that certain Federal education funds be used for the improvement of security at
			 elementary and secondary schools.
	
 1.Short titleThis Act may be cited as the School Training, Equipment, and Protection Act of 2018 or the STEP Act of 2018. 2.Funds for school training, equipment, and protection (a)In generalNotwithstanding any other provision of law, not less than $50,000,000 of any unobligated amounts made available before the date of the enactment of this Act to carry out part A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) shall be used to provide elementary schools and secondary schools with funds for the following:
 (1)Barricade technology. (2)Surveillance technology.
 (3)Individualized active shooter alarms. (4)Security and active shooter training for school faculty and staff.
 (5)Coordination activities with local law enforcement agencies. (6)Active shooter training exercises on school grounds for local law enforcement agencies.
 (7)Vulnerability assessments and corresponding action plans, as executed by local law enforcement agencies.
 (b)Elementary and secondary schools definedIn this section, the terms elementary school and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 3.ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Education shall submit to Congress a report describing how funds made available under section 2 have been distributed among the geographic regions of the United States and among urban, suburban, and rural areas.
		